Title: To Thomas Jefferson from Isaac Weaver, Jr., 25 February 1801
From: Weaver, Isaac, Jr.
To: Jefferson, Thomas



Sir
Lancaster feby. 25th. 1801.

Altho’ acquainted only with your publick character, I gratify feelings which appear to be in unison with those of this State, in congratulating you on the happy issue of the momentous struggle of America to continue advantages gaind’d by the price of revolutionary blood, in preserving the right of electing to the highest office in the United States, the man in whom the publick choice centers, free and without contamination—Impress’d with those feelings I freely declare, however democratic I may be consider’d by my friends, or anarchic by others, that I am of that class of citizens who wish a government and laws sufficiently nervous to enforce order at home, and to protect the citizen from invasion from abroad; yet always considering power deriv’d from the people, which is greater than this, unnecessarily surrender’d, and uselessly if not unjustly exercis’d by those who in a free government ought never to be arm’d, but for the general good—
By a long course of services you have justly attracted the attention of your fellow citizens, and by submitting your political opinions  to their investigation, they are long since convinced, that with candor was united in you, abilities competent to the rendering essential services to our common country—Under this view, you have had my feeble support, which cannot be withdrawn from your administration, while you continue to act under principles which are correct; and which I have no doubt are establish’d in your mind—. But whenever I discover a defection, I must lose sight of the polititian, and lament the loss my country has sustain’d, not by the Death but desertion of a once valuable citizen
I have the Honour to be With sentiments of esteem Your fellow Citizen

Isaac Weaver Junr.

